DETAILED ACTION
Claims 13-17 and 20 are pending as amended on  22 October 2021, claims 1-12 and 19  are withdrawn from consideration.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 was filed after the mailing date of the first Office action on 26 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  However, it is not understood the relevance of  the reference US Patent 1224810, which is directed to  building construction.  The information disclosure statement is being considered by the examiner except the reference US Patent 1224810 .

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 17.  The objection has been withdrawn.
Applicant’s amendment overcomes the rejection on the ground of nonstatuory double patenting over US Patent 11008500.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C 112 ( pre-AIA ), second paragraph of claim 20.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection under 35 U. S. C. 102(a)(1)/(a)(2) over Thompson.  The rejection has been withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Tanya D’Souza on 1 November 2021.
The application has been amended as follows: 
	Please cancel claims 1-12 and 19. 

Allowable Subject Matter
Claims 13-17 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766